Citation Nr: 0635968	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-16 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether a January 30, 1990 rating decision of the Regional 
Office (RO), which assigned a 10 percent evaluation for 
bilateral tinnitus, should be reversed on the grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1969 to August 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) RO in Anchorage, Alaska.  


FINDINGS OF FACT

1.  In a decision entered on January 30, 1990 the Anchorage 
RO determined that the veteran warranted an initial 10 
percent rating for bilateral tinnitus, the maximum rating 
authorized under Diagnostic Code 6260.

2.  There was a tenable basis for the January 30, 1990 rating 
decision determining that a 10 percent disability rating was 
warranted for tinnitus, and that decision does not contain an 
error which, reasonable minds could not differ, that the 
outcome of the claim would have been manifestly different but 
for the error. 


CONCLUSION OF LAW

The Anchorage RO did not commit CUE in a January 30, 1990 
rating decision, which determined that the veteran was 
entitled to a 10 percent rating for bilateral tinnitus.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105(a), 4.87, 
Diagnostic Code 6260 (1989, 2006); Smith v. Nicholson, 451 
F.3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the VA's duty to notify and 
assist claimants is not applicable to motions for revision of 
a rating or Board decision on the grounds of CUE.  See Juarez 
v. Principi, 16 Vet. App. 518, 520-21 (2002) (per curiam 
order); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, the 
Board finds that further development of the record and 
additional advisement under 38 U.S.C.A. § 5103(a) is not 
required, and the Board will proceed with appellate review.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

The veteran was granted service connection for tinnitus in a 
January 30, 1990 rating decision and was assigned a 10 
percent evaluation.  In February 2003, the veteran filed a 
claim asserting that the January 1990 rating decision 
constitutes CUE on the part of the VA RO in Anchorage, 
Alaska.

An agency decision and rating action is final and binding; 
thus, not subject to revision on the same factual basis, in 
the absence of CUE.  38 C.F.R. § 3.104(a), 3.105 (1989, 
2006).  A decision, which constitutes a reversal of a prior 
decision on the grounds of CUE, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2006).  

To determine whether CUE is present in a prior rating 
decision, the United States Court of Appeals for Veterans 
Claims (Court) has set out a three-prong test: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made (i.e., even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable); 
and (3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

Further, CUE is a very specific and rare kind of "error."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991) 
(holding that the mere misinterpretation of facts does not 
constitute CUE).  Broad-brush allegations of failure to 
follow the regulations or failure to give due process, or any 
other general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritoriously.  
See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 
313-14; Tetro v. Gober, 14 Vet. App. 100, 109 (2000) (holding 
that any breach by VA of its duty to assist cannot form a 
basis for a claim of CUE).

In the present case, the veteran argues that there is a CUE 
in the January 1990 rating decision because his claim under 
38 C.F.R. § 4.87, Diagnostic Code 6260 warrants a separate 
10 percent evaluation for each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

Accordingly, the Board finds that the veteran's service-
connected bilateral tinnitus has been assigned the maximum 
schedular rating available for tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As such, there is no legal basis upon 
which to award separate scheduler evaluations for tinnitus in 
each ear.  

Given the above reasons, the Board concludes that no error, 
of the sort that is undebatable, is shown and no CUE exists 
in the original rating decision dated in 
January 1990.  38 C.F.R. § 3.105(a).  


ORDER

The motion for reversal or revision of the January 30, 1990 
RO decision on the grounds of CUE is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


